

116 HR 4541 IH: To establish a grant program to provide certain eligible entities engaged in food recovery with grants to support certain costs.
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4541IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. McKinley (for himself and Ms. Kaptur) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo establish a grant program to provide certain eligible entities engaged in food recovery with
			 grants to support certain costs.
	
		1.Food waste recovery transportation grants
			(a)Authority To provide assistance
 (1)In generalFrom amounts made available to carry out this section, the Secretary of Agriculture shall make grants to assist an eligible entity with—
 (A)purchasing, leasing, or otherwise acquiring vehicles, including refrigerated vehicles, or other equipment to carry out activities related to food recovery;
 (B)reimbursing travel costs related to food recovery at the per mile rate established by the Commissioner of the Internal Revenue Service; and
 (C)the costs of preparing, storing, and transporting donated food. (2)LimitationAn eligible entity may only receive one grant under this section.
 (b)ApplicationTo be eligible to receive a grant under subsection (a), an eligible entity shall submit an application to the Secretary of Agriculture, at such time, in such manner, and containing such information as the Secretary of Agriculture may require.
 (c)Eligible entityTo be eligible for a grant under subsection (a), a public food program service provider, a tribal organization, or a private nonprofit entity (including a gleaner) shall—
 (1)have experience in the area of— (A)food recovery and distribution, particularly concerning small and medium-sized farms;
 (B)job training and business development activities for food-related activities in low-income communities; or
 (C)efforts to reduce food insecurity in the community, including food recovery and distribution, improving access to services, or coordinating services and programs; and
 (2)demonstrate competency to implement a project, provide fiscal accountability, collect data, and prepare reports and other necessary documentation.
 (d)Gleaner definedIn this section, the term gleaner has the meaning given the term in section 25(a)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2034(a)(2)).
 (e)Authorization of appropriationsThere is authorized to carry out this section $10,000,000 for fiscal year 2020. 